MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              Dec 07 2015, 8:32 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANTS                                  ATTORNEYS FOR APPELLEE
Mark Small                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Robert J. Henke
                                                         Abigail R. Recker
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 7, 2015
of the Parent-Child Relationship                         Court of Appeals Case No.
of:                                                      84A05-1504-JT-157
                                                         Appeal from the Vigo Circuit
A.D. and C.D. (Minor Children)                           Court
                                                         The Honorable David R. Bolk,
and                                                      Judge

Ch.D. (Mother) and Cl.D.                                 The Honorable Daniel W. Kelly,
(Father),                                                Magistrate

Appellants-Respondents,                                  Trial Court Cause Nos.
                                                         84D09-1407-JT-713 and -714
        v.




Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015     Page 1 of 7
      Indiana Department of Child
      Services,
      Appellee-Petitioner




      Crone, Judge.


                                             Case Summary
[1]   Ch.D. (“Mother”) and Cl.D. (“Father”) (collectively “the Parents”) appeal the

      trial court’s involuntary termination of their parental rights to their minor

      children, A.D. and C.D. (collectively “the Children”). In the midst of the

      termination evidentiary proceedings, the Parents informed the trial court that

      they wished to stop the proceedings and concede to the termination of their

      respective parental rights. Although the Parents indicated that they would

      prefer a voluntary termination of their rights, when the trial court indicated that

      the termination would remain involuntary as alleged in the petition to

      terminate, the Parents assured the court that they still wanted their parental

      rights terminated. The Parents’ sole contention on appeal is that the trial court

      abused its discretion when it granted the involuntary, rather than voluntary,

      termination of their parental rights. Finding no abuse of discretion or reversible

      error, we affirm.



      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015   Page 2 of 7
                                 Facts and Procedural History
[2]   On March 24, 2013, the trial court authorized the emergency removal of seven-

      year-old A.D. and five-year-old C.D. from the Parents’ care after Father made

      allegations that Mother was sexually abusing A.D. Following an investigation,

      neglect and sexual abuse allegations against both Mother and Father regarding

      the Children were substantiated. On May 26, 2013, the Vigo County

      Department of Child Services (“DCS”) filed its petition alleging that the

      Children were Children in Need of Services (“CHINS”). The trial court

      subsequently held a factfinding hearing and adjudicated the children as CHINS

      upon stipulation by the Parents. Thereafter, the court held a dispositional

      hearing and entered its decree requiring the Parents to participate in services.


[3]   After Parents made no progress in remedying the conditions that resulted in the

      Children’s removal from the home, DCS filed its petition to involuntarily

      terminate the Parents’ parental rights. A termination hearing was scheduled

      and began on December 15, 2014. DCS presented ten witnesses and fourteen

      exhibits. At the conclusion of the day, the trial court continued the remainder

      of the hearing to January 29, 2015. The DCS still had the testimony of one

      witness to present, and the Parents had not yet presented their case.


[4]   On January 27, 2015, two days prior to the continued termination hearing, the

      trial court held a CHINS permanency hearing. At the outset of the hearing, the

      Parents’ counsel informed the trial court that “they would just like their

      [parental] rights terminated today” instead of coming back to court to finish the


      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015   Page 3 of 7
      termination hearing. Jan. Tr. at 4. 1 Counsel stated, “I think that they would

      prefer it to be voluntary but it[’]s my understanding that because how far into the

      Fact Finding Trial we were … I explained to them that I thought it was going to

      be too late but that I would ask.” Id. Because DCS filed the original petition

      for involuntary termination, the trial court asked DCS its position on the issue.

      DCS indicated, “We are not inclined to grant the Voluntary.” Id. at 5. In light

      of this position, the trial court addressed the Parents and asked them if they still

      wanted to “go ahead and have it terminated.” Id. Mother responded, “We

      want it done today, please.” Id. Likewise, Father stated, “So we want it over

      with.” Id. The trial court granted the Parents’ request to cancel further

      proceedings and concluded the hearing. On March 13, 2015, the trial court

      entered detailed findings of fact, conclusions thereon, and an order terminating

      the Parents’ parental rights. 2 This appeal ensued.


                                       Discussion and Decision
[5]   “The Fourteenth Amendment to the United States Constitution protects the

      traditional right of parents to establish a home and raise their children.” In re

      I.A., 934 N.E.2d 1127, 1132 (Ind. 2010). However, parental rights are “not

      absolute and must be subordinated to the child’s interests when determining the



      1
       Although the Parents had separate public defenders who were present at the permanency hearing, Father’s
      counsel spoke on behalf of both Parents.
      2
        We do not specifically mention the trial court’s detailed findings and conclusions here because the Parents
      do not challenge those findings and conclusions, or the underlying evidentiary support, on appeal. However,
      we must acknowledge that the trial court’s findings indicate that these children were subjected to sexual
      abuse and neglect of the most horrendous nature at the hands of the Parents.

      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015             Page 4 of 7
      proper disposition of a petition to terminate parental rights.” Id. (citation

      omitted). Accordingly, parental rights may be terminated when the parents are

      unable or unwilling to meet their parental responsibilities. Id. “Because the

      ultimate purpose of the law is to protect the child, the parent-child relationship

      will give way when it is no longer in the child’s interest to maintain this

      relationship.” In re M.N., 27 N.E.3d 1116, 1119 (Ind. Ct. App. 2015) (citation

      omitted), trans. denied.


[6]   The Parents concede that their parental rights should have been terminated;

      they simply challenge whether the termination should have been considered

      involuntary or voluntary. We begin by noting that the voluntary termination of

      parental rights and the involuntary termination of parental rights are different

      dispositions governed by separate statutory provisions. See Ind. Code § 31-35-1-

      4 (voluntary termination); Ind. Code § 31-35-2-4 (involuntary termination).

      Here, DCS petitioned for the involuntary termination of the Parents’ parental

      rights pursuant to Indiana Code Section 31-35-2-4 and the termination

      evidentiary hearing began and proceeded on that basis. Nevertheless, the

      Parents baldly assert that they had “a concomitant right to seek voluntary

      termination of their parental rights” in the midst of the termination proceeding.

      Appellants’ Br. at 6.


[7]   We note that the Parents cite no authority, and we are unaware of any, to

      support their assertion of this concomitant right. Moreover, the Parents fail to

      provide cogent argument or reasoning to support their contention that the trial

      court was obligated to convert the involuntary termination proceeding that was

      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015   Page 5 of 7
      already underway into a voluntary termination proceeding merely because they

      preferred it to be so. Accordingly, the Parents have waived our review of their

      argument. See A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1156 n.4

      (Ind. Ct. App. 2013) (failure to support arguments with cogent reasoning results

      in waiver on appeal), trans. denied; see also Ind. Appellate Rule 46(A)(8)(a)

      (requiring each contention be supported by cogent reasoning and citations).


[8]   Waiver notwithstanding, we find no abuse of discretion or reversible error. Our

      review of the record reveals that more than a month after DCS presented ample

      substantive evidence in support of its petition to involuntarily terminate the

      Parents’ parental rights, the Parents decided that, rather than presenting their

      respective cases in opposition, they would instead effectively admit to the

      allegations in the petition in order to get the termination “over with” and to get

      “on with [their] business.” Jan. Tr. at 5. At no time did the Parents file or

      request leave to file a petition for voluntary termination, nor did they condition

      their concession to the termination of parental rights on DCS amending its

      original petition. Indeed, despite their voiced preference that the termination be

      considered voluntary, the Parents assured the trial court that they wished to

      terminate even after DCS indicated that it would not amend the involuntary

      petition. It was only after receiving the Parents’ assurances that the trial court

      proceeded to involuntarily terminate their rights. Therefore, the Parents have

      invited the alleged error of which they now complain. Error invited by the

      complaining party is not reversible error. C.T. v. Marion Cnty. Dept. of Child




      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015   Page 6 of 7
      Servs., 896 N.E.2d 571, 588 (Ind. Ct. App. 2008), trans. denied (2009). The trial

      court’s involuntary termination of parental rights is affirmed.


[9]   Affirmed.


      Vaidik, C.J., and Bailey, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 84A05-1504-JT-157| December 7, 2015   Page 7 of 7